DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 26 May 2021.  These drawings are acceptable.

Claim Rejections - 35 USC § 103
Claims 1, 12, 14, 17, 20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Shim (USP 6,488,318) in view of Seiler (USP 3,733,093).
In regards to claim 1, Shim discloses a connector device (10) comprising:
a male part (PI);
a female part (100) which engages the male part when those two parts are connected together, those two parts having respective passageways (central bores) which are coaxial when those two parts are connected together;
a collet (130) which surrounds the male part and is coupled thereto, which collet has an external screwthread (134) which engages an internal screwthread (117) on the female part, so that relative rotation between those screwthreads in a given sense causes the female part to sealingly engage the male part, and which said collet has at least one slot (135) in it which extends longitudinally with respect to the axis of the screwthreads to enable the collet to be splayed; and
a wedge part (150) which is located between the male part and the collet and is displaceable longitudinally with respect to the axis of the screwthreads to splay the collet thereby 
Shim does not disclose the slot is open at both ends so that the collet is a split collet, or a closed ring which surrounds that end of the collet which is further from the position at which the male and female parts sealingly engage one another, thereby to resist splaying of the collet at that end.
However, Seiler teaches a similar connector device, with a split collet (11) having a closed ring (14) which surrounds that end of the collet which is further from the position at which the male and female parts sealingly engage one another, thereby to resist splaying of the collet at that end.
It would have been obvious at the time of filing to one of ordinary skill in the art to provide the collet of Shim with a closed ring in order to sealingly preload the collet in the female member, as taught by Seiler at the abstract and column 3, lines 16-20.
In regards to claim 12, Shim further discloses the collet is provided with a nut portion (132) to facilitate relative rotation between the collet and the female part.
In regards to claim 14, Shim further discloses both the wedge part and the region between the collet and the male part taper in a direction towards the female part (shown in figs. 3 and 4).
In regards to claim 17, Shim further discloses the wedge part also has at least one slot (151) in it extending longitudinally relative to the axis of the screwthreads.
In regards to claims 20 and 22, Seiler further teaches the collet has a generally cylindrical rear end with an outer surface having an annular groove (13) in it which receives the said closed ring (14).

It is noted that claim 22 is a product-by-process claim. In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). It is the patentability of the product that is to be determined and not recited process steps irrespective of whether or not only process steps are set forth. Therefore, since Shim and Seiler teach the connector device of claim 20, claim 22 has been met.

Allowable Subject Matter
Claims 2, 3, 6-9, 13, 21, and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 26 May 2021 have been fully considered but they are not persuasive. 
In response to applicant’s argument that the modification would not have been obvious, applicant argues that Seiler has no structure to splay the safety ring and to do so would be contrary to the Seiler invention and unworkable.  It is noted that Seiler is being relied upon to teach with a split collet (11) having a closed ring (14) which surrounds that end of the collet. Applicant’s arguments consider only the Seiler reference and not the combination of the two references being relied upon. The collet of Shim is able to splay, and by providing the end of the .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY T DRAGICEVICH whose telephone number is (571)270-0505.  The examiner can normally be reached on Monday-Friday 8:00 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZACHARY T DRAGICEVICH/Primary Examiner, Art Unit 3679                                                                                                                                                                                                        05/28/2021